Citation Nr: 1109955	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-14 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision of the RO in St. Petersburg, Florida.  

In February 2011, the Board granted the Veteran's motion to change representation to the Veteran's Service Organization listed above. 

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In pertinent part, the Veteran maintains that her currently diagnosed psychiatric disorders had their onset during her active service.  She claims that she was sexually by her drill instructor during basic training at Ft. Dix and became pregnant.  She reports that when she began to experience psychological symptoms during her Advanced Individual Training (AIT), which included flashbacks and an attempted suicide.  She maintains that her diagnosed PTSD, depression, and anxiety are due to this assault.

Establishment for service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

A review of the record paints an unclear picture as to whether there is sufficient evidence to support the Veteran's claim of being assaulted in service and having psychiatric problems connected therewith.  First, in a statements received in April and June 2009, the Veteran asserted that her pregnancy was the result of a sexual assault committed by her drill instructor while stationed at Ft. Dix during basic training.  However, in a statement received in August 2007, the Veteran indicated that the drill instructor woke her up in the middle of the night and took her to a remote location where they had sexual relations.  She made no indication that there was an assault.  On the contrary, she suggested that she felt betrayed after finding out that he was married.  More importantly, the Veteran clearly stated that she did not become pregnant until she arrived at AIT, and that the baby was "not his."  Still, in an earlier May 2007 statement, the Veteran reported that her drill instructor coerced her into having sex under the threat that she would not pass basic training.  

The Board also observes that the Veteran's personnel records indicate that she completed basic training in December 1978, that she left Ft. Dix shortly thereafter, and that she attended AIT in Massachusetts, which was the state where her husband and baby resided.  Contemporaneous service treatment records show that the Veteran tested positive for pregnancy in April 1979 and that subsequent records suggest that her pregnancy occurred in either April or May 1979.  Her daughter's birth certificate shows that her daughter was born in February 1980, which suggests that she became pregnant in May 1979.  It also shows that she gave birth more than one year after she left Ft. Dix.  Coupled together, this evidence does not support the finding that the Veteran became pregnant as a result of a sexual liaison that occurred during her basic training.

Next, a July 1979 separation examination indicated that she was pregnant and was qualified for separation.  Her psychiatric condition was noted as normal on the July 1979 separation examination report.  Her June 1979 report of medical history indicated that she had attempted suicide, experienced depression, and was being treated by the mental hygiene department at that time.  The June 1979 examiner commented that her depression or excessive worry was associated with personal problems (the Board notes that the Veteran's August 2007 statement makes reference to her having marital difficulties).  A note on the separation examination report indicated that her separation had been changed to a Chapter 8 separation upon finding out that she was pregnant.  The report did not indicate what the separation would have been prior to finding out that she was pregnant.  During her appeal, she reported that she would have been discharged for her mental health issues but because she was pregnant, she had the option to be discharged due to pregnancy instead.  

Post-service, in her report of medical history for her July 1986 Army reserve re-enlistment examination, the Veteran answered "no" regarding previous suicide attempts and depression or excessive worry and nervous trouble of any sort.  The July 1986 examiner indicated a normal psychiatric evaluation.  However, in contrast, her December 1986 report of medical history on entry to the Air Force reserve indicated that she had experienced depression and suicide attempts. 

Also in the Veteran's May 2007 statement, she explained that she had been sexually assaulted by her father and grandfather as a child.  Private treatment records indicate that she consistently reported having endured sexual abuse during her childhood.  While she later reported to mental health providers that she was sexually abused as a child, prior to service, her August 1978 service entrance examination did not note any preexisting psychiatric condition.  Her report of medical history on entrance indicated that she had not experienced depression or suicide attempts.  As noted above, her report of medical history on exiting service indicated that she had experienced depression.  

Post-service evidence demonstrates that the Veteran was hospitalized in a psychiatric facility in 1995 and 2006.  An August 1995 dependent treatment record indicated an impression that PTSD issues were present as well as suicidal ideation without intent.  Additionally, the evidence demonstrates that she has been married and divorced three times, was homeless for a period of time, and currently lives in a camper behind her mother's house.  She also receives Social Security disability benefits due to her psychiatric disorders.  The Social Security Administration records have already been associated with the file.  A July 2010 letter submitted by a Vet Center social worker supports the veracity of the Veteran's statements.  

Despite the historical inconsistencies discussed above, the Board notes that cases involving allegations of a personal assault, fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Evidence that documents any such behavioral changes may require interpretation by a VA neuropsychiatric physician to determine whether such evidence bears a relationship to the medical diagnoses.  38 C.F.R. § 3.304(f)(3) (2010).

Here, while the Veteran has certainly offered a compromised history on her alleged personal assault, the Board must nevertheless acknowledge that the service treatment records do document her complaints of depression as well as her report of having suicidal ideation.  Thus, while tenuous, the Board finds the Veteran's statements are an indication that her current symptoms may be a disorder associated with service.  There is insufficient competent evidence on file for the VA to make a decision on the claim, however.  To that end, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether her current disorders are causally related to active service. 

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2010).  

Further, the July 2010 letter from the Vet Center indicates that the Veteran has undergone relevant treatment at the VA medical center as well as the Vet Center.  Thus, any VA outpatient treatment records related to her aforementioned disorders should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA clinical records related to mental health, from the VA Medical Center and Vet Center in Pensacola, Florida.  Any negative response should be properly annotated in the claims folder.

2.  After all records and/or responses received have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the psychiatrist prior to the completion of his/her report), and all clinical findings should be reported in detail.
In reviewing the Veteran's claims file, the examiner should identify all records indicating any change in behavior or performance subsequent to the assault alleged by the Veteran to have occurred during basic training and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the in-service stressful experience described by the Veteran occurred.

If the examiner determines that the claimed in-service assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of the stressor event(s).  The examiner is instructed that only the specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.

If it is determined that the claimed in-service stressor did not occur or that the Veteran does not suffer from PTSD, the examiner should provide an opinion as to whether it is at least likely as not (a 50 percent or greater probability) that the Veteran suffers an acquired psychiatric disorder, other than PTSD, that had its onset in service or is otherwise etiologically related to her active service.
Detailed rationale should be provided with all opinions rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

